DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a drive current value acquisition unit, an estimation unit, a first coordinate transform unit, a q-axis current command value calculation unit, and a q-axis voltage command value calculation unit in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f)or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon-Ho Kim, “High performance IPMSM Drives without Rotational Position Sensors Using Reduced-Order EKF, 1999.

Regarding claim 1, Yoon-Ho Kim discloses 
A motor drive control device (See Fig. 4), comprising: a drive circuit (IGBT inverter and a gate driver) configured to drive a motor (IPMSM) on the basis of a drive control signal (Via a generator) for driving the motor; and 
a control circuit (See annotated Fig. below) configured to perform a vector control arithmetic operation (Space vector PWM algorithm) based on a detection result of a drive current (Via CT) of a coil of the motor to generate the drive control signal and supply the drive control signal to the drive circuit, wherein when generating the drive control signal, the control circuit estimates a rotation angle of a rotor of the motor (Equation 22 discloses a rotation angle) and a rotation speed of the rotor (Equation 25 discloses a rotation speed) on the basis of a q-axis current value of a two- phase rotating coordinate system calculated on the basis of a detection result of the drive current, and a q-axis voltage command value of the two-phase rotating coordinate system (Fig. 1 shows EKF algorithm uses q-axis current and q-axis voltage), by using a linear Kalman filter including a prediction step and an update step, the linear Kalman filter being a stationary Kalman filter (Uses stationary reference frame voltages) with the prediction step expressed linearly and time-invariantly. (Equations 5 and 6 shows time-invariant system and equations. Equation 13 denotes a prediction step and equation 15 shows an update step. Equations 11 and 12 show linearization process in the model)


    PNG
    media_image1.png
    391
    933
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    266
    776
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    383
    752
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    354
    889
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    429
    826
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    665
    675
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    656
    764
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    830
    752
    media_image8.png
    Greyscale


Regarding claim 7, Yoon-Ho Kim discloses, wherein the control circuit estimates the rotation angle and the rotation speed after identifying an initial position of the rotor.

    PNG
    media_image9.png
    181
    665
    media_image9.png
    Greyscale


Regarding claim 8, Yoon-Ho Kim discloses, wherein a value indicating the target state of the operation of the motor is a target value of the rotation speed of the motor. (Fig. 1 shows a target value of w^r)

Regarding claim 9, Yoon-Ho Kim discloses, wherein the value indicating the target state of the operation of the motor is a target value of torque of the motor.

    PNG
    media_image10.png
    531
    744
    media_image10.png
    Greyscale


Regarding claim 10, Yoon-Ho Kim discloses A motor drive control method, comprising: a first step of acquiring a drive current value of a coil of a motor; and a second step of performing a vector control arithmetic operation based on the drive current value acquired in the first step to generate a drive control signal for driving the motor, wherein the second step includes estimating a rotation angle of a rotor of the motor and a rotation speed of the rotor on the basis of a q-axis current value of a two-phase rotating coordinate system calculated on the basis of the drive current value, and a q-axis voltage command value of the two- phase rotating coordinate system, by using a linear Kalman filter, and the linear Kalman filter is a stationary Kalman filter with a prediction step expressed linearly and time-invariantly. (See claim 1 rejection for detail)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Yoon-Ho Kim, “High performance IPMSM Drives without Rotational Position Sensors Using Reduced-Order EKF, 1999.

Regarding claim 3, Yoon-Ho Kim discloses, wherein the motor is expressed by a state space model derived from an equation of a q-axis voltage (Vq) of the motor when a d-axis current value is zero and the rotation speed is constant, 

    PNG
    media_image11.png
    327
    746
    media_image11.png
    Greyscale

and at least the q-axis current value (iq), the rotation angle (θr), and the rotation speed (wr) are state variables (x(t) provides state variables which uses all these parameters). Yoon does not say “d-axis current is zero”.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to make the d-axis current zero in order to maximize the torque production. POSITA without difficulty would modify Yoon’s equations to achieve this functionality.

Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 discloses detail about the estimation unit and claim 4 discloses detail of the state space model.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qiu et al. (US Pub. No. 2005/0007044 A1) discloses a state observer system uses an extended Kalman filter to predict rotor position and speed of a rotor (Abstract Section).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846